FILED
                              NOT FOR PUBLICATION                           FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



MARIO ALBERTO RODRIGUEZ                            No. 11-72232
CURIEL and NORMA SILVA
GONZALEZ,                                          Agency Nos. A075-698-698
                                                   Agency Nos. A075-698-699
               Petitioners,

  v.                                               MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Mario Alberto Rodriguez Curiel and Norma Silva Gonzalez, husband and

wife and natives and citizens of Mexico, petition pro se for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s denial of their motion to reconsider, and denying their motion to reopen.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the denial of motions to reopen and reconsider. Mohammed v. Gonzales,

400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in part the

petition for review.

      The agency did not abuse its discretion in denying petitioners’ motion to

reconsider where the motion failed to identify any error of fact or law in the IJ’s

prior order. See 8 C.F.R. §§ 1003.23(b)(2);1205.10(a)(3)(i)-(ii), 1245.10(a)(4).

      Petitioners failed to challenge the BIA’s determination that their motion to

reopen was time- and number-barred, and therefore waived review of that issue.

See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011).

      Petitioners’ contention that the BIA failed to articulate its reasoning is not

supported by the record.

      We lack jurisdiction to review the BIA’s decision not to exercise its sua

sponte authority to reopen the proceedings. See Mejia-Hernandez v. Holder,

633 F.3d 818, 823-24 (9th Cir. 2011).

      Finally, petitioners’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    11-72232